




--------------------------------------------------------------------------------



EXHIBIT 10.1


EMCORE CORPORATION
FISCAL 2020 BONUS PLAN
This EMCORE Corporation Fiscal 2020 Bonus Plan (this “Bonus Plan”) sets forth
the terms of the fiscal 2020 annual incentive bonus opportunity for eligible
employees of EMCORE Corporation (the “Corporation”) selected to participate in
this Bonus Plan (each, a “Participant”).
1.
ADMINISTRATION

This Bonus Plan shall be administered by the Compensation Committee of the Board
of Directors (the “Committee”) of the Corporation. The Committee shall act as
the Administrator of this Bonus Plan, and shall have the authority to construe
and interpret this Bonus Plan, to prescribe, amend, and rescind rules and
regulations relating to this Bonus Plan, and to authorize the Corporation’s
Chief Executive Officer (the “CEO”) or his delegates to make determinations
under this Bonus Plan for Participants who are not executive officers of the
Corporation (the “Other Participants”). Any powers of the Administrator pursuant
to this Bonus Plan may also be exercised by the Board of Directors of the
Corporation.
2.
AWARDS

Each Participant will be granted an “Award” under this Bonus Plan.
For Participants who are executive officers of the Corporation (the “Executive
Officers”), subject to the terms and conditions of this Bonus Plan, each Award
represents the opportunity to receive a cash payment (the “Bonus”) for the
Corporation’s 2020 fiscal year (the “Performance Period”). Subject to the terms
and conditions of this Bonus Plan, Awards for certain Other Participants
selected by the CEO or his delegates may also represent the opportunity to
receive a Bonus for the Performance Period.
Each Participant will have a Target Bonus Amount for the Performance Period. As
used herein and unless otherwise determined by the CEO for certain Other
Participants, “Target Bonus Amount” with respect to an Award means the amount
obtained by multiplying (i) the rate of regular base salary (without giving
effect to any overtime compensation and based solely on a 40-hour work week)
payable to the Participant for the Performance Period as of the end of the
Performance Period, by (ii) the Participant’s target bonus opportunity,
expressed as a percentage of such rate of base salary, as established by the
Committee for Executive Officers or by the CEO or his delegates for the Other
Participants. If determined by the CEO for certain Other Participants at a Grade
Level 6 or below, “Target Bonus Amount” with respect to an Award shall mean the
fixed target bonus amount established by the CEO with respect to such Other
Participant.
3.
BONUS DETERMINATION

For each of the CEO and the Corporation’s Chief Financial Officer, SVP
Engineering and SVP Operations, 100% of the Target Bonus Amount shall become
payable based upon the Corporation’s performance during the Performance Period
as determined pursuant to the provisions of this Section 3.
For the Other Participants, their Target Bonus Amount for the Performance Period
shall become payable based upon any of (i) the Corporation’s performance and/or
(ii) the Participant’s performance, in such percentages as determined by the CEO
or his delegates, and in each case as determined pursuant to the provisions of
this Section 3.
(a)    Corporation Performance
The Corporation’s performance shall be measured using the Corporation’s Net Cash
(as defined below) as of September 30, 2020. For Participants at a Grade Level
10 or higher, if the Corporation’s Net Cash at the end of the Performance Period
does not meet or exceed 80% of the target level established by the Committee for
the Performance Period (the “Net Cash Target”), the amount of Bonus payable to a
Participant with respect to the Corporation’s performance (the “Corporation
Performance Bonus Amount”) for the Performance Period will be zero. If the
Corporation’s Net Cash meets or exceeds 80% of the Net Cash Target at the end of
the Performance Period, the Corporation Performance Bonus Amount, if any,
payable to such Participant for the Performance Period will be





--------------------------------------------------------------------------------





determined by multiplying (i) the amount of the Participant’s Target Bonus
Amount tied to the Corporation’s performance, if any by (ii) the funding
percentage as set forth in the following table:
Net Cash
(% of Target)
Corporation Performance Bonus Amount Funding Percentage (%)
80%
60%
90%
80%
95%
95%
100%
100%
120%
120%



If the Corporation’s Net Cash percentage at the end of the Performance Period is
between the percentage levels listed in the table above, the funding percentage
shall be pro-rated on a straight-line basis between the closest two percentages
listed in the table above (except that, for Net Cash percentages between 90-95%
of the Net Cash Target, the funding percentage shall be calculated as (i) 100%
less (ii) twice the difference between 100% and the Net Cash percentage). The
maximum funding percentage for the Performance Period shall be 120% and no
additional Corporation Performance Bonus Amount shall be paid for the
Performance Period if the Corporation’s Net Cash at the end of the Performance
Period is above 120% of the Net Cash Target.
For Participants between a Grade Level 7 and Grade Level 9, if the Corporation’s
Net Cash does not meet or exceed 50% of the Net Cash Target, the Corporation
Performance Bonus Amount for the Performance Period will be zero, and if the
Corporation’s Net Cash meets or exceeds 50% of the Net Cash Target for the
Performance Period, the Corporation Performance Bonus Amount, if any, payable to
such Participant for the Performance Period will be determined by multiplying
(i) the amount of the Participant’s Target Bonus Amount tied to the
Corporation’s performance, if any, by (ii) the funding percentage as set forth
in the following table:
Net Cash
(% of Target)
Corporation Performance Bonus Amount Funding Percentage (%)
50%
50%
60%
60%
70%
70%
80%
80%
90%
90%
100%
100%
110%
110%
120%
120%



If the Corporation’s Net Cash percentage at the end of the Performance Period is
between the percentage levels listed in the table above, the funding percentage
shall be pro-rated on a straight-line basis between the closest two percentages
listed in the table above (except that, for Net Cash percentages between 90-95%
of the Net Cash Target, the funding percentage shall be calculated as (i) 100%
less (ii) twice the difference between 100% and the Net Cash percentage). The
maximum funding percentage for the Performance Period shall be 120% and no
additional Corporation Performance Bonus Amount shall be paid for the
Performance Period if the Corporation’s Net Cash at the end of the Performance
Period is above 120% of the Net Cash Target.
For purposes of this Bonus Plan, “Net Cash” means the Corporation’s cash and
cash equivalents at the end of the Performance Period minus indebtedness for
money borrowed at the end of the Performance Period, as determined under
generally accepted accounting principles in the United States.







--------------------------------------------------------------------------------





(b)    Individual Performance.
For the Performance Period, the Administrator, or, in the case of Other
Participants, the CEO or his delegates, shall determine the individual
performance goals for each Participant and shall communicate such goals to the
Participant. At the end of the Performance Period, the Administrator, or, in the
case of Other Participants, the CEO or his delegates, shall evaluate, or cause
to be evaluated, the individual performance of each Participant during the
Performance Period and shall determine the percentage by which the Participant
achieved his or her individual performance goals for the Performance Period (the
“Individual Performance Bonus Funding Percentage”). The Individual Performance
Bonus Funding Percentage may range from 0% to 120%. The amount of Bonus payable
to each Participant with respect to such Participant’s individual performance
during the Performance Period (the “Individual Performance Bonus Amount”) shall
be determined by multiplying (i) the amount of the Participant’s Target Bonus
Amount tied to the individual’s performance by (ii) the Individual Performance
Bonus Funding Percentage.
(d)    Bonus Amount.
Subject to the Corporation’s Net Cash meeting or exceeding 100% of the Net Cash
Target at the end of the Performance Period, the amount of the Bonus payable to
a Participant for the Performance Period shall equal the sum of any applicable
(i) Corporation Performance Bonus Amount and (ii) Individual Performance Bonus
Amount for the Performance Period.
(e)
Bonus Certification; Payment.

For the Executive Officers, as soon as reasonably practicable after the end of
the Performance Period, the Administrator shall determine the Net Cash of the
Corporation at the end of the Performance Period and the amount of each
Executive Officer’s Bonus payable pursuant to this Bonus Plan. Any Bonuses
becoming payable to the Executive Officers pursuant to this Bonus Plan shall be
paid in cash as soon as reasonably practicable following the determination of
the Bonus pursuant to this Section 3(e), with all such Bonuses to be paid no
later than March 15, 2021.
For the Other Participants, the CEO or his delegates shall determine the amount
of each Participant’s Bonus payable pursuant to this Bonus Plan for the
Performance Period, provided that the payment of such Bonuses shall also be
subject to the approval of the Committee if determined to be appropriate by the
Committee. Any Bonuses becoming payable to Other Participants pursuant to this
Bonus Plan shall be paid in cash as soon as reasonably practicable following the
end of the Performance Period, with all Bonuses to be paid no later than March
15, 2021.
4.
NEWLY-HIRED PARTICIPANTS

In order to be eligible to be selected as a Participant in this Bonus Plan for
the Performance Period, any person whose employment with the Corporation begins
after commencement of the Performance Period must be employed by the Corporation
on or prior to June 30, 2020. Notwithstanding the foregoing, if any Participant
is selected to participate in this Bonus Plan after June 30, 2020, the
Administrator shall have the discretion to make appropriate pro-rata adjustments
to the amount of the Participant’s Bonus based on the number of complete months
or days the Participant was employed by the Corporation during the Performance
Period.
5.
CONTINUED EMPLOYMENT REQUIREMENT

Unless otherwise provided in a Participant’s employment agreement, severance
benefits agreement, or similar agreement with the Corporation, a Participant
must remain in good standing and continuously employed by the Corporation or one
of its subsidiaries through the Bonus payment date in order for any Bonus to
become payable pursuant to this Bonus Plan. Unless otherwise provided in a
Participant’s employment agreement, severance benefits agreement, or similar
agreement with the Corporation, if a Participant terminates employment with the
Corporation or one of its subsidiaries for any reason prior to the Bonus payment
date, all of the Participant’s rights under this Bonus Plan will automatically
terminate.





--------------------------------------------------------------------------------





6.
RECOUPMENT OF BONUS PAYMENTS

Any Bonuses becoming payable pursuant to this Bonus Plan shall be subject to the
terms of the Corporation’s recoupment, clawback or similar policy as it may be
in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of the Bonuses or other cash or property received with respect to the Bonuses.
7.
GENERAL PROVISIONS

7.1
Eligible Employees. All regular, full-time and part-time employees of the
Corporation shall be eligible to participate in this Bonus Plan, except
employees who participate in a sales commission plan or other cash incentive
plans.    An eligible employee shall only become a Participant if he or she is
selected to participate in this Bonus Plan.

7.2
Rights of Participants.

(a)
No Right to Continued Employment. Nothing in this Bonus Plan (or in any other
documents evidencing any Award under this Bonus Plan) will be deemed to confer
on any Participant any right to continue in the employ of the Corporation or any
subsidiary or interfere in any way with the right of the Corporation or any
subsidiary to terminate his or her employment at any time.

(b)
Bonus Plan Not Funded. No Participant or other person will have any right or
claim to any specific funds, property, or assets of the Corporation by reason of
any Award hereunder. To the extent that a Participant or other person acquires a
right to receive payment pursuant to any Award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

7.2
Force and Effect. The various provisions herein are severable in their entirety.
Any determination of invalidity or unenforceability of any one provision will
have no effect on the continuing force and effect of the remaining provisions.

7.3
Governing Law. This Bonus Plan will be construed under the laws of the State of
California.

7.4
Construction. Section 409A. It is intended that Awards granted and Bonuses paid
under this Bonus Plan qualify as “short-term deferrals” within the meaning of
the guidance provided by the Internal Revenue Service under Section 409A of the
Internal Revenue Code of 1986, as amended, and this Bonus Plan shall be
interpreted consistent with that intent.

7.5    Tax Withholding. Any Bonuses becoming payable pursuant to this Bonus Plan
shall be subject to the Corporation’s withholding such federal, state and local
income, employment, or other taxes as may be required to be withheld pursuant to
any applicable law or regulation.





